Citation Nr: 0425715	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  00-04 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating from 30 percent 
disabling, for residuals of a fracture of the left tibia and 
fibula, with limitation of motion of the ankle.

2.  Entitlement to a higher initial rating than 10 percent 
for mechanical low back pain with degenerative facet disease 
with mild canal stenosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Y.J.



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
October 1969. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim 
seeking entitlement to an increased rating for residuals of a 
fracture of the left tibia and fibula, with limitation of 
motion of the ankle from 30 percent, and granted service 
connection for mechanical low back pain with degenerative 
facet disease with mild canal stenosis, and assigned an 
initial 10 percent rating.  

At the veteran's May 2004 hearing, he raised a claim of 
service connection for donor site scars on his leg.  This 
issue is referred to the RO for appropriate consideration.  

The issue of an increased rating for mechanical low back pain 
with degenerative facet disease with mild canal stenosis 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  The veteran has malunion of the left tibia, and a marked 
ankle disability; even with painful motion and pain with 
flare-ups considered, the veteran does not have nonunion of 
the left tibia with loose motion.

2.  The veteran does not have ankylosis of the left ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees or with an abduction, adduction, 
inversion, or eversion deformity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of a fracture of the left tibia and fibula, with 
limitation of motion of the ankle have not been met.  38 
U.S.C.A. § § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5262, 5270, 5271 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran underwent a VA examination in August 1999.  Under 
assessment, the examiner noted that the veteran was 
status/post crush injury with compartment syndrome of the 
left lower extremity in 1969.  He commented that the veteran 
had a mild 1.5 centimeter leg length discrepancy on the left 
side.  The examiner did not have x-rays of the left 
tibia/fibula.  

The veteran underwent a VA examination in May 2003.  
Regarding his left ankle, he indicated he had some medial-
sided ankle pain, but denied instability.  Diagnosis was 
mechanical low back pain and residuals of left tibia fibula 
fracture with noted limitation of motion of the left ankle.  
Examination showed intact bilateral lower extremity strength 
5/5.  He had normal patellar and Achilles tendon reflexes.  
He had negative straight leg raise bilaterally.  Evaluation 
of the left ankle showed no instability.  Range of motion was 
somewhat limited with approximately 3 degrees of dorsiflexion 
and 20 degrees of plantar flexion.  He has some mild 
tenderness to palpation about the medial aspect of the left 
ankle.  Evaluation of the tibial x-rays showed a distal 1/3 
distal 1/3 tibia fracture which was well-healed with a healed 
callus noted in the tibia and fibula.  The tibia film showed 
that it appeared well-healed without signs of extremes of 
malreduction or malunion.  


Analysis

Compliance with the Veterans Claims Assistance Act of 2000

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  In a letter dated July 2003, the RO informed the 
veteran what information and evidence he would have to submit 
in order to establish entitlement to an increased rating.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2003).  The July 2003 letter 
informed the veteran that the RO would try to get such things 
as all records held by Federal agencies, including medical 
records at VA hospitals.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2003).  The July 
2003 letter told the veteran to submit the enclosed VA Form 
21-4142s, showing the dates and places where he had received 
treatment for the disabilities for which he was claiming.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  Although the RO did not make such a specific request 
in its' July 2003 letter, as will be explained below, the 
veteran is not prejudiced by such failure.  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in November 1999, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in November 1999 predated the 
VCAA, the required notices described in the VCAA could not 
have been given before then.  Furthermore, VA has 
consistently asked the veteran for information about where 
and by whom he was treated for left leg throughout the more 
than 4 years that his claim has been adjudicated.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his left leg, VA has gone and obtained said records.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the timing 
of the notices contained in the March 2001 VCAA letter.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  Similarly, for the 
aforementioned reasons, even though the RO never sent a 
letter specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim (as 
required by 38 C.F.R. § 3.159 (b)), it is determined that the 
veteran is also not prejudiced by such failure.  


 Entitlement to an increased rating from 30 percent 
disabling, for residuals of a fracture of the left tibia and 
fibula, with limitation of motion of the ankle.

The Court of Appeals for Veterans Claims (Court) has stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).

When there is nonunion of the tibia and fibula, with loose 
motion, requiring a brace, then a 40 percent rating is 
assigned.  When there is malunion of the tibia and fibula, 
with a marked knee or ankle disability, then a 30 percent 
rating is assigned.  When there is malunion of the tibia and 
fibula, with a moderate knee or ankle disability, then a 20 
percent rating is assigned.  When there is malunion of the 
tibia and fibula, with a slight knee or ankle disability, 
then a 10 percent rating is assigned. 38 C.F.R. § 4.71(a), 
Diagnostic Code 5262. (2003).

When there is ankylosis of the ankle in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion or eversion 
deformity, then a 40 percent rating is assigned.  When there 
is ankylosis of the ankle in plantar flexion between 30 
degrees and 40 degrees, or in dorsiflexion, between 0 degrees 
and 10 degrees, then a 30 percent rating is assigned.  
38 C.F.R. § 4.71(a), Diagnostic Code 5270. (2003).

When there is marked limitation of motion of the ankle, then 
a 20 percent rating is assigned.  When there is moderate 
limitation of motion of the ankle, then a 10 percent rating 
is assigned. 38 C.F.R. § 4.71(a), Diagnostic Code 5271. 
(2003).

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, weakened movement, excess 
fatigability, or incoordination).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.

The veteran's disability has been evaluated by the RO as 30 
percent disabling under Diagnostic Code 5262 for impairment 
of the tibia and fibula.  In order to get an increased rating 
to 40 percent, the evidence must show that there is nonunion 
of the tibia and fibula, with loose motion, requiring a 
brace.  Although the veteran's representative stated in 
September 2000 that he wore a brace, the evidence does not 
show that there is nonunion of the tibia and fibula.  An x-
ray of the tibia in May 2003 showed a well-healed tibia 
fracture, without signs of extremes of malreduction or 
malunion.  Accordingly, if there is not even evidence of 
malunion (a criterion for a 30 percent rating), then it must 
be concluded that the veteran does not have nonunion of the 
tibia and fibula.  Thus, the veteran is not entitled to an 
increased rating to 40 percent under Diagnostic Code 5262.  
Because the veteran does not have malunion, even when the 
regulations in 38 C.F.R. § § 4.40 and 4.45 pertaining to 
functional loss of the joints due to pain, weakened movement, 
excess fatigability, or incoordination, even during flare-
ups, are considered, the veteran's disability is not such 
that it warrants a 40 percent rating.  Thus, the veteran is 
not entitled to an increased rating from 30 percent when his 
fracture of the left tibia and fibula is considered pursuant 
to Diagnostic Code 5262.  

The veteran is not entitled to a higher rating than 30 
percent if his disability of the ankle is considered under 
other diagnostic codes for limitation of motion or ankylosis.  
The highest rating under Diagnostic Code 5271 for limitation 
of motion of the ankle is only 20 percent.  

Regarding ankylosis of the ankle, the veteran could be 
entitled to a 40 percent rating under Diagnostic Code 5270 if 
there was ankylosis of plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion, or eversion deformity.  
While the examiner at the May 2003 VA examination stated that 
the veteran's range of motion was somewhat limited, he stated 
that there was approximately 3 degrees of dorsiflexion and 20 
degrees of plantar flexion.  Accordingly, it must be 
concluded that the veteran does not have ankylosis of the 
left ankle.  

The rating criteria in Diagnostic Code 5270 for ankylosis of 
the ankle do not include loss of range of motion.  Therefore, 
sections 4.40 and 4.45, with respect to pain on motion, are 
not applicable under Diagnostic Code 5270. See Johnston v. 
Brown, 10 Vet.App. 80 (1997).  Thus, 38 C.F.R. §§ 4.40 and 
4.45 do not provide a basis for a higher rating in this case.  
While the veteran has complained of pain in his left ankle, 
this pain has already been considered in the 30 percent 
rating under Diagnostic Code 5262, for malunion of the tibia 
and fibula with a marked ankle disability.  In summary, the 
veteran's claim for an increased rating from 30 percent 
disabling is denied.  38 C.F.R. § 4.7.

There is no indication in the record that the schedular 
evaluation is inadequate to evaluate the impairment of the 
veteran's earning capacity due to the disability at issue, 
and it does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Thus, the provisions of 38 
C.F.R. § 3.321 relating to extraschedular evaluations are not 
applicable here.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA orthopedic examinations to determine the 
severity of the veteran's disability.  The record is complete 
with records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a fracture of the left tibia and fibula, with limitation 
of the ankle is denied.



REMAND

Regarding the veteran's service-connected low back 
disability, when he was granted service connection in 
November 1999, it was determined that the veteran's service-
connected fracture of the tibia and fibula had aggravated the 
veteran's low back disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  Accordingly, although the veteran's back 
disability was evaluated as 20 percent disabling, the 
disability was reduced by 10 percent as it was determined 
that the veteran's low back had been 10 percent disabling 
before it was aggravated.  With this in mind, it is noted 
that the veteran claimed at his May 2004 hearing (page 22) 
that he hurt his back in service at the same time that he 
broke his tibia and fibula, which could presumably warrant a 
rating without reduction.  As the service medical records 
show that the veteran was hospitalized at the Brooke General 
Hospital from May 1969 to September 1969, the veteran's 
service clinical records from the time he was at Brooke 
General Hospital from May 1969 to September 1969 should be 
obtained.  The veteran also stated that he was initially 
hospitalized in April 1969 in Tokyo, Japan (page 15).  
Accordingly, any clinical records from Tokyo, Japan from 
April 1969 should also be obtained.  

It is also noted that the schedular criteria by which back 
disorders are rated changed during the pendency of the 
veteran's appeal. See 67 Fed. Reg. 54345-54349 (August 22, 
2002) (effective September 23, 2002), codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293; See also 68 Fed. Reg. 51454-
51458 (August 27, 2003) (effective September 26, 2003), 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  
Therefore, adjudication of the increased rating claim for the 
service-connected low back disability must include 
consideration of both the old and the new criteria.  
VAOPGCPREC 3-2000.  This rule of adjudication requires that 
the criteria most favorable to the veteran's claim be used. 
Id.  

For that reason, the veteran's claim must be remanded for 
consideration of his claim under the new diagnostic criteria.  
As the United States Court of Appeals for Veterans Claims 
(Court) noted in Massey v. Brown, 7 Vet.App. 204 (1994), 
rating decisions must be based on medical findings that 
relate to the applicable rating criteria.   Although the 
veteran was afforded a VA examination in May 2003, the 
examination was not complete enough for rating purposes.  
Accordingly, pursuant to Massey, the veteran's claim must be 
remanded for another VA examination that takes into account 
the new criteria.  Also, it is noted that the May 2003 VA 
examination did not include a discussion of the factors such 
as additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination, including 
during flare-ups which were discussed in DeLuca v. Brown, 8 
Vet. App.  202 (1995).  Consideration of those factors is 
required when evaluating the veteran's disability under the 
old diagnostic criteria.  

For this reason, the veteran's case is REMANDED for the 
following actions:

1.  The veteran's clinical records from 
Brooke General Hospital from May to 
September 1969 should be obtained, as well 
as any clinical records from a hospital in 
Tokyo, Japan from April 1969 should also 
be obtained.  The veteran should be asked 
for specific information about the 
hospital in Tokyo.  

2.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of the veteran's low 
back disability.  The claims folder 
should be made available for the examiner 
to review in conjunction with the 
examination.  The examiner should provide 
diagnoses of all disorders of the 
veteran's low back and should discuss the 
etiology of all diagnosed disorders.  The 
examination report should include 
responses to the following medical 
questions:

a.  What is the veteran's range of 
motion of the lumbar spine for 
forward flexion, backward extension, 
lateral flexion, and lateral 
rotation, and what constitutes 
normal range of motion of the lumbar 
spine for the movements listed 
above?

b.  Does the veteran have ankylosis 
of the lumbar spine?
 
c.  Is there any listing of the 
lumbar spine?

d.  Is there a positive 
Goldthwaite's sign?

e.  Is there marked limitation of 
forward bending in the standing 
position?

f.  Is there loss of lateral motion 
with osteoarthritic changes or 
narrowing of joint spaces?

g.  Is there any abnormal mobility 
on forced motion?

h.  Is there narrowing or 
irregularity of joint space?

i.  Does the veteran have muscle 
spasm on extreme forward bending?

j.  Does the veteran have loss of 
lateral spine motion in the standing 
position?

k.  Does the veteran have 
intervertebral disc disease, and if 
he does, please describe its' 
severity along with any neurological 
findings?  

l.  If the veteran does have 
intervertebral disc disease, please 
describe any associated objective 
neurological abnormalities that the 
veteran has of the low back and 
neck, including whether the veteran 
has bowel or bladder impairment.  

m.  If the veteran does have 
intervertebral disc disease, please 
describe the number of 
incapacitating episodes (defined as 
a period of acute signs and symptoms 
requiring bed rest and treatment by 
a physician) of the low back the 
veteran has had due to his 
degenerative disc disease in the 
past year, and describe how long 
each one lasted. 

n.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

o.  Does pain significantly limit 
functional ability during flare-ups 
or when the low back is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

p.  After considering all treatment 
records, is it at least as likely as 
not that the veteran's low back 
disorders are proximately due to or 
the result of his service-connected 
fracture of the left tibia and 
fibula?  In considering this 
question, it should be considered 
whether altered gait due to the left 
leg disability could have caused the 
veteran's back disorders.  

q.  If the veteran's service-
connected low back disability is not 
proximately due to or the result of 
the service-connected left leg 
disability, did the veteran's 
service-connected left tibia and 
fibula fracture aggravate the back 
disability beyond its' natural 
progression?  All opinions expressed 
should be supported by reference to 
pertinent evidence.

3.  After the development requested above 
has been completed, review the veteran's 
claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  Ensure that all 
provisions of the Veterans Claims 
Assistance Act of 2000 are properly 
applied in the development of the claim.   
If any development is incomplete, 
appropriate corrective action should be 
taken.  

4.  Thereafter, the appellant's claim of 
entitlement to an increased rating for 
mechanical low back pain with 
degenerative facet disease and mild canal 
stenosis from 10 percent disabling should 
be readjudicated.  The appellant's claim 
should be considered under both the old 
and new rating criteria.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



